Citation Nr: 1209020	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-37 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability, and if so, whether service connection should be granted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right elbow disability, and if so, whether service connection should be granted.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left wrist disability, and if so, whether service connection should be granted.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether service connection should be granted.



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1992.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2005 and June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ), sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Board observes that in his November 2007 VA Form 9, the Veteran stated both that he was appealing all issues on the statement of the case and that he was appealing only the first three issues on that document, which did not include the left wrist claim.  Nevertheless, VA reads the VA Form 9 in the light most favorable to the Veteran which would denote that the left wrist claim had been perfected by the VA Form 9.  Further, the AVLJ took testimony on the left wrist issue at the August 2010 hearing.  Therefore, the left wrist claim has to this point been treated by VA as timely appealed, and accordingly, the Board determines that it has jurisdiction to adjudicate the new and material claim for a left wrist disorder.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In December 2001, the Veteran submitted a statement indicating that his low back problems were presently rated as 20 percent disabling and that he wished to reopen the claim for examination and evaluation of his back for a possible increase in rating.  This claim was adjudicated as a claim to reopen a claim of entitlement to service connection for a low back disability.  However, at that time, the Veteran's service-connected cervical spine disability was rated as 20 percent disabling, and since he specifically refers to an increase in a 20 percent rating, the Board determines that the Veteran was more likely seeking an increased rating for his service-connected osteoarthritis of the cervical spine.  This claim has not been adjudicated by the RO, and is REFERRED for appropriate action.

Finally, the Board observes that the Veteran filed a notice of disagreement with the June 1998 denials of a rating in excess of 20 percent for his service-connected cervical spine disability and a claim of entitlement to service connection for a liver disorder.  A statement of the case was issued in response; however, the Veteran failed to perfect his appeal.  Consequently, the Board does not have jurisdiction over those issues at this time. 

The issues of entitlement to service connection for a left shoulder disability, a right elbow disability, a left wrist disability, and bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection a left shoulder disability, a right elbow disability, a left wrist disability, and bilateral hearing loss disability was denied in a March 1993 rating decision; the Veteran did not appeal.  

2.  In a June 1998 rating decision, the RO declined to reopen the Veteran's claims of entitlement to service connection for a left wrist disability and bilateral hearing loss disability; the Veteran did not appeal.

3.  The evidence received since the March 1993 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a left shoulder disability and a right elbow disability.

4.  The evidence received since the June 1998 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a left wrist disability and bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The March 1993 and June 1998 RO decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for a left shoulder disability, a right elbow disability, a left wrist disability, and bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board has found that the evidence is sufficient to reopen the Veteran's claims; as such, no further discussion of the VCAA is necessary.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	Left Shoulder Disability

The RO denied service connection for left shoulder pain in a March 1993 rating decision.  According to this rating decision, the evidence of record at that time included service treatment records.  The RO concluded that there was no evidence of a shoulder injury on active duty.  It noted that VA examination revealed full range of motion and no evidence of functional impairment.

The VA examination in question was conducted in January 1993.  Physical examination of the shoulders revealed no tenderness, swelling, or erythema.  Range of motion was full and there were no overt signs of muscle atrophy or loss of strength.  An X-ray study revealed minimal cortical sclerosis that might be consistent with tendonitis.  

Evidence added to the record since the March 1993 rating decision includes copies of service treatment records submitted by the Veteran.  They indicate that the Veteran complained of left shoulder pain in December 1983.  An X-ray study was negative.  

Also added to the record since the March 1993 rating decision are VA and private treatment records.  

A September 1996 private record indicates the Veteran's complaint of left shoulder pain.  

VA treatment records indicate the Veteran's complaints of left shoulder pain in July 1998.  Neck and left shoulder pain was noted in August 1998.  

The Veteran underwent left shoulder arthroscopy with decompression and debridement in May 2004.  The preoperative diagnosis was chronic left subacromial bursitis with impingement.  

Since the March 1993 rating decision, evidence added to the record includes that which shows a current shoulder disability.  The RO denied the Veteran's claim in 1993 because there was no evidence of a current disability; as the newly added evidence cures the defect identified by the RO in 1993, the claim may be reopened.  

The reopened claim will be addressed in the REMAND which follows.

	Right Elbow Disability

Service connection for a right elbow disability was denied in a March 1993 rating decision.  The RO acknowledged that the Veteran had undergone treatment in service; however, it also noted that the January 1993 VA examination did not reveal a current disability.  

Evidence added to the record since the March 1993 rating decision includes copies of service treatment records submitted by the Veteran.  They indicate that the Veteran was treated for "tennis elbow" or right elbow tendonitis beginning in July 1982.  In February 1983 a provider noted that the Veteran had been seen by orthopedics and had been told that his pain was caused by a nerve; lateral epicondylitis was assessed.  In March 1983 a provider noted that the Veteran had undergone two steroid injections.  An additional March 1983 entry notes that the Veteran had been placed on light duty.  A May 1983 entry notes that the Veteran was scheduled for surgery.  A subsequent May 1983 treatment note indicates that the Veteran's symptoms were much diminished, and that the Veteran should follow up if his symptoms increased so that surgery could be rescheduled.  

Also added to the record since the March 1993 rating decision is the report of a private X-ray study indicating a clinical history of pain for several years.  The radiologist indicated that there was spurring of the olecranon process.  

The Veteran testified in August 2010 that he continued to have right elbow pain.  He described treatment he received in service and stated that he was not aware of a current diagnosis.  

Since the March 1993 rating decision, evidence added to the record includes that which shows a current right elbow disability.  Specifically, X-rays in 2007 revealed spurring of the olecranon process.  The RO denied the Veteran's claim in 1993 because there was no evidence of a current disability; as the newly added evidence cures the defect identified by the RO in 1993, the claim may be reopened.  

The reopened claim will be addressed in the REMAND which follows.

	Left Wrist Disability
	
Service connection was denied for a left wrist disability in a March 1993 rating decision.  The RO indicated that VA examination had revealed full range of motion and no evidence of functional impairment.  While the RO indicated in this rating decision that service treatment records were reviewed, it did not make any specific reference to them in the adjudication of this particular claim.

The evidence of record at the time of the March 1993 rating decision included the report of a VA examination conducted in January 1993.  The Veteran stated that he sprained his left wrist in 1972 when he slipped on a stairway aboard ship.  His current complaints included swelling and pain in cold weather.

In June 1998 the RO declined to reopen the Veteran's claim.  It concluded that newly submitted evidence did not demonstrate that a chronic left wrist condition had been incurred or aggravated by service.

Evidence of record at the time of the June 1998 rating decision included copies of service treatment records submitted by the Veteran.  They indicate that the Veteran complained of left hand pain in December 1972.  He noted that he had struck his hand against a wall; X-rays revealed a nondisplaced minimally angulated and shortened spiral fracture of the body of the fourth metacarpal.  In May 1990 the Veteran complained of left wrist pain of two days' duration.  He denied previous injury aside from the fractured fourth metacarpal.  The assessment was wrist sprain.  A June 1990 entry notes that an X-ray revealed fracture of the ulnar styloid, possibly acute.  An orthopedics consultation report dated in June 1990 indicates tendonitis of the left ulna.  

Since the June 1998 rating decision, evidence added to the record includes a medical certificate from E.J.C., MD.  Dr. C. stated that the Veteran had chronic and worsening left wrist pain which was related to a fracture sustained in the military.  

As noted, the RO initially denied service connection for a left wrist disability because there was no evidence of a current disability.  The subsequent denial was because there was no evidence to demonstrate that a chronic left wrist condition had been incurred or aggravated by service.  Since the June 1998 rating decision, a medical certificate supporting a relationship between a chronic left wrist disability and service has been added to the record.  As this evidence suggests service incurrence of a chronic left wrist disability, the Board finds that the defects existing at the time of the March 1993 and June 1998 rating decisions are cured, and the claim of entitlement to service connection for a left wrist disability may be reopened.

The reopened claim will be address in the REMAND which follows.
	
	Bilateral Hearing Loss Disability

The RO denied the Veteran's claim in a March 1993 rating decision.  It noted that its review of the service treatment records revealed no evidence of hearing loss in service.  It also noted that there was no evidence of current hearing loss on VA examination in January 1993.  

In June 1998 the RO declined to reopen the Veteran's claim.  It noted that the record did not show treatment for hearing loss.

The evidence of record at the time of the June 1998 rating decision was negative for any diagnosis of bilateral hearing loss disability.

Evidence added to the record since the June 1998 rating decision includes VA treatment records suggesting hearing loss.  In August 2006 the Veteran reported military noise exposure.  The provider noted that the Veteran had essentially normal hearing but entered a diagnosis of sensorineural hearing loss and advised retesting if the Veteran noted a change in his hearing.

An April 2007 statement from E.P., DO indicates that the Veteran had mild to moderate neurosensory hearing loss in both ears.  Dr. P. opined that hearing loss was related to noise exposure in service.

During his August 2010 hearing, the Veteran stated that his hearing had gotten worse.

As noted, the RO initially denied service connection because there was no evidence of a current disability.  The subsequent denial was because there was no evidence to show current treatment for hearing loss.  Since the June 1998 rating decision, a statement by a private provider indicates that the Veteran has mild to moderate neurosensory hearing loss in both ears.  As this evidence demonstrates current disability, the defect existing at the time of the previous final denials is cured, and the claim of entitlement to service connection for bilateral hearing loss disability may be reopened.

The reopened claim will be address in the REMAND which follows.



ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a left shoulder disability is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a right elbow disability is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a left wrist disability is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

As an initial matter, the Board observes that service treatment records were referenced in the initial March 1993 rating decision.  However, original service treatment records are not currently associated with the file.  The only records currently in the claims file are those copies submitted by the Veteran and noted in the RO's June 1998 and September 1998 rating decisions.  It does not appear that those records submitted by the Veteran compose his entire service treatment records.  A search should be made for the original records and if found, they should be re-associated with the claims file.

With respect to current treatment, the Veteran testified at his hearing that he receives treatment through the Orlando VA Medical Center and from Dr. C.  The most recent records from either of those treatment sources date to 2007.  Current records should be obtained.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the U.S. Court of Appeals for Veterans Claims held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In the present case, the Board finds that the standards set forth in McLendon have been satisfied.  

Regarding the claimed left shoulder disability, there is evidence of in-service complaints and of complaints in the years following service.  There is also evidence of a current disability.  In light of the continuity of complaints since service and the current diagnosis, a VA examination is necessary to obtain an opinion concerning whether the current disability is related to service.  

With respect to the right elbow disability, the Veteran received extensive treatment in service and reports that he has experienced pain since service; current records show spurring in the joint.  Accordingly, a VA examination is necessary to determine whether the current disability is related to the Veteran's in-service complaints.  

Regarding the claimed left wrist disability, service treatment records indicate a possible fracture, and there is evidence of a current disability.  Moreover, there is a medical statement suggesting a relationship between the current left wrist disability and service.  Notably, that medical statement, by a private provider, does not include an explanation of the provider's underlying rationale for his opinion.  As such, the Board finds that a VA examination to determine the etiology of any currently present left wrist disability is in order.

Finally, with respect to the claimed bilateral hearing loss disability, the Board observes that an April 2007 report from a private provider indicates mild to moderate neurosensory hearing loss bilaterally.  The Veteran alleges that he experienced acoustic trauma during service, working with laundry and dry cleaning machines and from exposure to ships' engines.  The Board concludes that a VA audiological examination is warranted.

In light of the above discussion, the Board concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Conduct a search for the Veteran's original service treatment records.  Such search should include a request to the service department.  Efforts to obtain these records should be fully documented in the record.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the records of Dr. C. and any other private physicians from whom he currently receives treatment for his claimed disabilities.  All requests and responses, positive and negative, should be associated with the claims file. 

Request all VA treatment records from the Orlando VAMC dated from March 2007 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

With respect to paragraphs 1 and 2, if VA is unable to secure any identified records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed left shoulder, left wrist, and right elbow disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disabilities of the left shoulder, left wrist, and right elbow.  With respect to each currently present disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

4.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has bilateral hearing loss disability for VA compensation purposes.  If so, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that bilateral hearing loss disability is related to any disease or injury in service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Upon completion of the above actions, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


